Title: To Thomas Jefferson from Benjamin Rush, 17 January 1792
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir
            Walnut Street. Jany. 17. 1792
          
          Being obliged to lecture every day at 4 oClock, it will not be in my power to accept of your kind invitation to dinner on friday next.
          The difficulty, and novelty of the subject of my present course of lectures (Physiology and Pathology) has prevented my claims upon you for a visit. It has been the only cause of my having neglected to call more frequently upon you.
          But be assured my dear Sir, that no friend to republicanism, and to the Union of reason and humanity with our Government thinks of you oftener, and with more pleasure than Dr. Sir yours very sincerely,
          
            Benjn. Rush.
          
        